            Case 1:20-cr-00566-RA Document 8 Filed 11/02/20 Page 1 of 1
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 11/2/2020


 UNITED STATES OF AMERICA,
                                                                 No. 20-CR-566 (RA)
                                  v.
                                                                       ORDER
                         VEREEN,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall conference is scheduled for Wednesday November 4, 2020 at

9:00 a.m. Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 32091812#

         PIN: 9921299#

SO ORDERED.

Dated:     November 2, 2020
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
